


EXHIBIT 10.23

SUMMARY OF ORAL AGREEMENTS BETWEEN CARACO AND SUN PHARMACEUTICAL INDUSTRIES
LIMITED WITH RESPECT TO CERTAIN RAW MATERIALS AND FORMULATIONS AND THE
ACQUISITION OF MACHINERY AND EQUIPMENT

 

 

 

 

1.

          Caraco has agreed that it will attempt to obtain raw materials
(primarily active pharmaceutical ingredients) related to its products from Sun
Pharma and its affiliates, and Sun Pharma and its affiliates have agreed to
provide such raw materials and formulations to Caraco to the extent they can on
terms not materially less favorable in the aggregate than would be usual and
customary in similar transactions between unrelated parties dealing at arm’s
length. The products manufactured by Caraco change over time as certain products
may be discontinued and new products added. The raw materials obtained by Caraco
from Sun Pharma and its affiliates change from time to time in accordance with
competitive, economic and market conditions. There is no agreement between
Caraco and Sun Pharma and its affiliates to exclusively purchase or exclusively
supply, respectively, any raw materials. Each party is free to purchase from or
supply, respectively, raw materials from other sources. There is no fixed term
in any agreement to purchase or supply any raw material, and any agreement may
be terminated at any time.

 

 

 

 

2.

          Caraco uses Sun Pharma and its affiliates to procure certain equipment
and machinery when it is financially beneficial to Caraco to do so. Sun Pharma
and its affiliates have agreed to provide such machinery and equipment to Caraco
at their cost therefore.


--------------------------------------------------------------------------------